DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tab on the first portion and the receptacle on the rigid member, claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Applicant shows the reverse.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-7, 10-15,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greer,JR et al. in view of Hedderly, 660 or alternatively Kong Moon in view of Greer,JR et al. and Hedderly, 660.  (Greer,JR et al. and Hedderly, 660 cited by applicant, Kong Moon previously cited).
Greer,JR et al. have beam 100 with first and second portions 120 (or 134), 102b (or 120), rigid safety unit 200, with connection features in the disclosed bolts for apertures 202
Kong Moon have beam with first and second portions 620, 300’ with rigid safety unit 400 clearly connected thereto.
It would have been obvious at the time of filing of applicant to provide in Greer,JR et al. with an engagement/socket connection as taught by Hedderly, 660 at 802/814/816 as a known connection for a beam.
Alternatively, It would have been obvious at the time of filing of applicant to provide in Kong Moon the horizontal surfaces at 202 for a safety unit as taught by Greer,JR et al. with a tapered engagement/socket as taught by Hedderly, 660 as a known connection for a beam.
Claim 2:  both Greer,JR et al. and Kong Moon mount airbags to the safety unit.
Claim 3, Greer,JR et al. attaches housing 230, obvious to employ in Kong Moon as well to cover the assembly.
Claim 4, any rigid structure can absorb energy upon impact.
Claim 5: Kong Moon has intermediate section 200/620, side sections 100,100’ and end section 300,300’ with upper section connected to side and lower section first portion at 400 and second portion at 200/620.
Greer,JR et al. have intermediate section 120 side section 132, end section 102b with upper connected to 132 and lower section 134, with intermediate section 120.
Claim 6,14,  the dimensions of the assembly are an obvious expedient to match the vehicle size.
Claims 22, 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Greer,JR et al. or Kong Moon in view of Greer,JR et al. 
Paragraphs above are incorporated by reference.  
Greer,JR et al. has a single bolt, considered a tab, engaging the receptacle hole at 202.  The bolt is a separate member.
It would have been obvious at the time of filing of applicant to provide in Greer,JR et al. multiple bolts or tabs and mating holes in order to ensure the connection as well as bolts fixed to the safety unit structure as a known connection in this art to render assembly easier for the assembler.
Similarly, It would have been obvious at the time of filing of applicant to provide in Kong Moon the horizonal connection faces at 202 for the safety unit 400 of Kong Moon and multiple holes and bolts as discussed above.
Claims 8 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greer,JR et al. in view of Hedderly, 660 or Kong Moon in view of Greer,JR et al. and Hedderly, 660  or alternatively Greer,JR et al. or Kong Moon in view of Greer,JR et al.  as applied to claims 1 or 22 above, and further in view of Wolf.
It would have been obvious at the time of filing of applicant to provide in any combination above diagonal webs in a beam section as taught by Wolf in order to strengthen the beam.
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS H PEDDER whose telephone number is (571)272-6667. The examiner can normally be reached 4:30-1PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
5/27/2022